DETAILED ACTION
 	This Office Action corresponds to the filing of application on 03/02/2020 in which Claims 1-20 are presented for examination on the merits. Claims 1-20, now re-numbered as claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/28/2020, 11/17/2020, 06/22/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 03/02/2020 are accepted by the examiner.
Priority
 	The application is filed on 03/02/2020 and claim priority of continuation application (CON) 15/692,299 filed on 08/31/2017.

 	 			EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
applicant’s representative Justin McCarthy on August 04, 2021. The examiner-initiated interview summary (PTO 413B) is attached herein.
		Remarks
2.	The instant application is a continuation of application 15/692,299 filed on 08/31/2017. In order to advance the prosecution, the Examiner initiated an interview with applicant’s representative Justin McCarthy on 08/04/2021 to propose an examiner amendments. In view of the Examiner’s amendments and upon further search/consideration, the application is placed in condition for allowance and claims 1-2, 4-9, 11-16, and 18-20 are allowed over the prior art of record. 
Amendment to the Claims

3.	CLAIMS:
	Please amend the claims below as follows:
 1. (Currently Amended) 	A memory device comprising:
	a memory array;
	a hardware processor configured to perform operations comprising:
determining that a first particular page of the memory array is indicated as having a priority over a second particular page of the memory device based upon a message received from a host device, the first particular page being in a first block and the second particular page being in a second block; 
initiating a garbage collection operation; and
responsive to initiating [[a]]the garbage collection operation, garbage collecting the first block prior to beginning garbage collection of the second block. 

3.         (Canceled)

1, wherein the message is a purge command. 

5.	(Currently Amended) The memory device of claim [[3,]]1, wherein the message is a previously received write command writing data to the first block.

8.	(Currently Amended) A method comprising:
determining that a first particular page of a memory array of a memory device is indicated as having a priority over a second particular page of the memory device based upon a message received from a host device, the first particular page being in a first block and the second particular page being in a second block;  
initiating a garbage collection operation; and 
responsive to initiating [[a]]the garbage collection operation, garbage collecting the first block prior to beginning garbage collection of the second block. 

10.	(Canceled)

11.	(Currently Amended) The method of claim [[10,]]8, wherein the message is a purge command. 

12.	(Currently Amended) The method of claim [[11,]]8, wherein the message is a previously received write command writing data to the first block.

15.	(Currently Amended) A non-transitory machine-readable medium, storing instructions, which when executed by a machine, causes the machine to perform operations comprising:
determining that a first particular page of [[the]]a memory array of a memory device is indicated as having a priority over a second particular page of the memory device based upon a message received from a host device, the first particular page being in a first block and the second particular page being in a second block; 
initiating a garbage collection operation; and
the garbage collection operation, garbage collecting the first block prior to beginning garbage collection of the second block. 

17.	(Canceled) 

18.	(Currently Amended) The non-transitory machine-readable medium of claim [[17,]]15, wherein the message is a purge command. 

19.	(Currently Amended) The non-transitory machine-readable medium of claim [[17,]]15, wherein the message is a previously received write command writing data to the first block.

Allowable Subject Matter
4.	  Claims 1-2, 4-9, 11-16, and 18-20 are allowed over prior art of record.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Aswadhati (US 20130275835 A1, cited in PTO-892) discloses a Flash Global DMA Controller Scheduler (referred to as a flash scheduler in FIG. 4B) 411-6 handles all requests for data movement between the Flash Controllers 410-9, 410-10, 410-22), the DRAM Controller 410-4 (connected to volatile DRAM 410-5), eCPU 410, and the Host DMA Interface 410-2. The scheduler considers the priorities of various requests and grants access to the requesting entities based on the data movement within the fabric and the priority of the requests (Aswadhati, Paragraph 0040).

Kuzmin et al. (US 10445229 B1, cited in PTO-892) discloses a memory controller provides data to the host which identifies multi-plane capabilities of a memory die. Optionally, the memory controller and/or host maintain information that that tracks each physical unit of memory managed by the memory controller. This information permits a host to track physical space allocation across multiple dies or planes. Optionally, a logical-to-physical (L2P) translation layer can reside primarily or entirely on a host. A host can thus be provided with the capability to control physical address assignment to organize memory layout (e.g., to direct new writes of data based on application or system level needs); for example, certain data types (e.g., consecutive media data) can be organized and stored directly by the host in a manner consistent with multi-plane device addressing restrictions. Note that the improvements discussed herein are not necessarily limited to NAND flash memory dies or devices; as one none limiting example, these techniques can also be applied to other memory forms such as shingled 
 	Furthermore, Kuzmin discloses that where allocation requests allow, the host assigns physical space for writes so as to facilitate both immediate write accesses and later multiple page read access, all with the benefit of the improved throughput. For example, later accesses can be performed in a manner unencumbered by memory controller address translation requirements; for multi-plane memory and shingled drives, data placement can be pre-planned in a manner consistent with any inter-plane addressing restrictions for multi-array accesses. As should therefore be apparent, these techniques therefore provide operating systems and applications with significantly greater ability to utilize the full capabilities of certain (e.g., complex) memory architectures (Kuzmin, Col. 4, lines 57-67).
 	Schnapp et al. (US 20100199041 A1, cited in PTO-892) discloses Method for accessing data in a storage system architecture, the architecture comprises at least one disk array subsystem, comprising the following steps. Provide a SAS for managing a first and a second media extent (ME) the at least one subsystem. Obtain a location index corresponding to a host LBA via a BAT. Obtain a location information of a physical section located in the first ME corresponding to the location index via a physical section to virtual section cross-referencing functionality. Update the cross-
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a purge command garbage that collects and then erases permanently all pages marked as "invalid." Pages marked invalid are pages that were previously used and have not yet been erased. The priority specifies pages which are to be purged before other pages to increase the probability that they are purged given a fixed time budget with which to complete the purge. 
 	The subject matters of the independent claims 1, 8, and 15 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite “determining that a first particular page of the memory array is indicated as having a priority over a second particular page of the memory device based upon a message received from a host device, the first particular page being in a first block and the second particular page being in a second block; initiating a garbage collection operation; and responsive to initiating the garbage collection operation, garbage collecting the first block prior to beginning garbage collection of the second block...” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 8 and 15 recite similar subject matters as to those in claim 1.

 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8 and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498